Citation Nr: 1204940	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right lower extremity condition (to include ankle arthritis), to include as secondary to the service-connected amputation of the right little toe with midfoot degenerative joint disease.  

2.  Entitlement to service connection for a left lower extremity condition (to include the knee), to include as secondary to the service-connected amputation of the right little toe with midfoot degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on March 10, 2010, at the Nashville RO before the undersigned.  A transcript of the testimony is in the claims file.

This case was previously remanded by the Board in July 2010.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2010 remand.  Specifically, the RO was instructed to afford the Veteran an appropriate VA examination to determine the nature and etiology of any current right ankle and knee condition as well as any current left foot, ankle and knee condition that may be present.  The Board finds that the RO has complied with this instruction.  Notice pursuant to 38 C.F.R. § 3.159(b) was provided in May 2008.  Stegall, 11 Vet. App. at 268.   





FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran's currently diagnosed right lower extremity condition (to include ankle arthritis) is related to military service or to a service-connected disability.

2.  The medical evidence of record does not show that the Veteran's currently diagnosed left lower extremity condition (to include the knee) is related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right lower extremity condition (to include ankle arthritis) was not incurred in, or aggravated by, active military service and was not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  A left lower extremity condition (to include the knee) was not incurred in, or aggravated by, active military service and was not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2007 and March 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007 and March 2007, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  Further, the Veteran submitted additional records and written statements in support of his claims, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge in March 2010  

Next, a specific VA medical opinion pertinent to the issues on appeal was obtained in October 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks entitlement to service connection for conditions of the bilateral lower extremities.  Specifically, the Veteran contends that as a result of his service-connected amputation of the right little toe with midfoot degenerative joint disease, he not only experiences pain in his right foot, but also suffers from pain radiating to his right ankle, knee and leg.  The Veteran further asserts that as a result of his right leg pain, he shifts a great deal of pressure and weight onto his left leg to keep from having to use the right leg, and consequently suffers from pain and discomfort in his left foot, ankle and knee.  

At the outset, the Board notes that the Veteran was granted entitlement to service connection for amputation of the right little toe and assigned a noncompensable  rating effective June 16, 1973, by way of an October 1973 rating decision.  Subsequently, in an August 2009 rating decision, the RO granted service connection for midfoot degenerative joint disease of the right foot.  This condition was then combined with the Veteran's service-connected amputation of the right little toe, (which had previously been evaluated under Diagnostic Code 5172) and the previously assigned noncompensable rating was increased to 10 percent effective June 15, 2007, pursuant to Diagnostic Codes 5010-5284.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A review of the Veteran's service treatment records reveals that he twisted his left knee in July 1971 and was diagnosed with mild sprain.  There was no ligament instability.  Later that month, he was treated for a right leg injury, at which time some evidence of mild cellulitis was noted.  He again injured himself while playing basketball in October 1971 and complained of pain in the upper groin and along the sides of his legs; however, there was no swelling and he was diagnosed with a pulled muscle.  In February 1972, the Veteran complained of pain across the ball of his right foot, but indicated there was no history of trauma to the area; there was no apparent fracture.  In June 1972, he went to sick call with complaints of hitting his left hand and left leg after falling down a hatch.  There was no apparent fracture, and he was treated with the application of Band-Aids over cuts and scrapes.  In August 1972 he sustained a fall from a ladder and injured the his right fifth toe, the injury for which he is now service-connected.  He was diagnosed with malunion and chronic dislocation of the toe joint and eventually underwent a partial amputation of the right fifth toe in May 1973.  The Veteran complained of persistent pain in his right fifth toe following his amputation, and he was discharged in June 1973.  Significantly, on the Veteran's March 1973 Report of Medical Examination at discharge, the physician indicated that his bilateral lower extremities and feet were within normal limits other than the deformity of the right fifth toe.  Therefore, other than his right fifth toe condition, service records do not show chronic residuals associated with a injury of the bilateral lower extremities at the time of discharge, suggesting that all of his in-service complaints regarding the lower extremities were for conditions that were acute rather than chronic in nature.

Following service, the Veteran filed claims for entitlement to service connection for a skin rash, a nervous disorder, and a dislocated interphalangeal joint of the right fifth toe in August 1973.  Significantly, he did not mention any other pain associated with the lower extremities, nor did he seek entitlement to service connection for a disorder of the lower extremities (other than the dislocated interphalangeal joint of the right fifth toe) at that time.  The Veteran sought an increased disability evaluation for his service-connected right fifth toe in December 1977, claiming that he had been unable to work at his occupation as a postal carrier for a month due to this condition.  However, in a November 1977 VA treatment note, the physician indicated that other than the absence of the right fifth toe and a callus on the fourth toe, his foot otherwise looked "OK."  

It was not until the Veteran filed another claim for an increased evaluation of his right fifth toe in May 1988 that he claimed that the toe was affecting his other toes due to an unequal distribution of weight.  It was also not until this time that post-service medical evidence reflected other complaints related to the bilateral lower extremities.  Specifically, in an October 1988 VA treatment note, the Veteran complained of a two year history of joint aches in his right foot, bilateral knees and low back.  This is the first recorded symptomatology related to a disorder of the bilateral lower extremities other than the right fifth toe, coming approximately 15 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to the lower extremities for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  Specifically, at his March 2010 Travel Board hearing, the Veteran testified that while his degenerative joint disease did not manifest until 4 to 10 years following his 1973 amputation, "the pain was there from day one."  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he continued to experience symptoms relating to the lower extremities after he was discharged from the service.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1973 and initial reported symptoms related to a disorder of the lower extremities that were distinct from his right fifth toe complaints in 1988.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In addition, the Board finds that the Veteran's reported history of continued bilateral lower extremity pain since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his pain began in service, the separation examination was absent of any complaints.  Moreover, the Board notes that the Veteran filed service connection claims for a skin rash, a nervous disorder, and a dislocated interphalangeal joint of the right fifth toe months after he was discharged from service.  Significantly, he never reported complaints related to the bilateral lower extremities other than the right fifth toe at the time of these claims.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints, or a medical nexus between a service-connected disability and current complaints.  As discussed above, the Veteran contends that his bilateral lower extremities disorders developed secondary to his service-connected amputation of the right little toe with midfoot degenerative joint disease.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral lower extremities disorders to active duty, or to any service-connected disability, despite his contentions to the contrary.    

The Veteran was afforded a VA residuals of amputation examination in July 2003, at which time the examiner opined that his right fifth toe amputation was not likely related to his right foot and left foot pain as it is to his pes planus.  Moreover, the examiner opined that his back and left foot problems were more likely related to his herniated disc than to his right fifth toe amputation.  

The Veteran was afforded another VA residuals of amputation examination in September 2005, at which time he was diagnosed with interdigital neuroma of the third webspace.  However, the examiner specified that the Veteran did not have any neuropathic symptoms arising from his amputation site, and opined that it was not likely that the interdigital neuroma had anything to do with his right fifth toe amputation.  

The Veteran submitted an examination report from his private chiropractic physician in March 2010.  However, while this report detailed the current severity of his various orthopedic disabilities, it did not offer an opinion as to the likely etiology of these disabilities.  

Most recently, the Veteran was afforded a VA joints examination in October 2010, at which time he was diagnosed with bilateral knee arthritis, bilateral ankle pain with very mild arthritic changes in the ankle joints, left foot pain, and right foot pain with midfoot arthritis.  The examiner opined that it was unlikely that the right and left lower extremity conditions were a result of or proximately due to the Veteran's service-connected right foot disability.  Similarly, he opined that it was unlikely that the right and left lower extremity conditions were aggravated by the service-connected right foot disability.  The examiner explained that the Veteran's treatment in 1973 when he had his right fifth toe amputation was well-documented, and that he started having his other extremity disorders 25 years later in 1998.  The examiner indicated that the Veteran worked as a postal carrier and was up on his feet for a long time.  The examiner also found it relevant that the Veteran was now 59 years old and somewhat overweight.  Based on these factors, he opined that it was very unlikely that the Veteran's multifocal arthritic changes were caused by the 1973 fifth toe amputation.  Rather, he found it much more likely that these current arthritic changes were the result of normal wear and tear over 59 years of life.  The Board places significant probative value on a October 2010 VA examination undertaken specifically to address the issue on appeal. 

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service and/or his service connected right fifth toe.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a right lower extremity condition (to include ankle arthritis), to include as secondary to the service-connected amputation of the right little toe with midfoot degenerative joint disease, is denied.

Service connection for a left lower extremity condition (to include the knee), to include as secondary to the service-connected amputation of the right little toe with midfoot degenerative joint disease, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


